Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Nina M. Stravers § 19-02310
§ HON. John T. Gregg
Debtor(s) § Filed: 5/24/2019

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$2157.65 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Atiached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the First application for
compensation and reimbursement of expenses. The total fees requested in this application are
$2123.00; the total costs advanced requested are $34.65. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,200.00 0.00 9/11/2019

Approved fees and expenses remain unpaid in the amount of $_0.00_.
This application is not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$2157.65, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 7/30/2021 /s/
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847

 
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 2 of 13

 

 

SUMMARY SHEET
IN RE: §
§
Nina M. Stravers § 19-02310
§ HON. John T. Gregg

Debtor(s) § Filed: 5/24/2019
Fees & Expenses Previously Requested: $3650.00
Fees & Expenses Previously Awarded: $3200.00
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $2123.00

Expenses Requested: $34.65
Fee Application
Hours Per Hour Total for
Billed Rate Application

Attomeys:
Jeffrey D. Mapes 4,30 $275.00* $1182.50
Jeffrey D. Mapes 0.80 $220.00 $176.00
George J. George 11.60 $220.00 $2552.00
Paraprofessionals:
Keaton F. Kolbe 5.60 $125.00 $700.00
Kendra L. Martin 0.20 $125.00
Jeffrey A. Radike 5.50 $125.00 $687.50
TOTAL HOURS BILLED: 16.70

(Excluding Paraprofessionals)

*Jeffrey D. Mapes was approved to bill $275.00 per hour on 06/30/2019.
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 3 of 13

Law Office of Jeffrey Mapes

29 Pearl St. NW Ste. 305
Grand Rapids, MI 49503
United States

Nina M. Stravers
406 Pleasantview Dr
Battle Creek, MI 49017

19-02310

Stravers, Nina

Services

. Date : Attorney. ae bs : “Notes. -
04/12/2018 GJG

 

04/24/2018 JAR
_ she has retained us

Retaining appt. Goo over documents, answer questions,

05/08/2018 GJG

pull credit reports, begin inputting info into petition,

provide client with list of docs needed.

05/30/2018 GJG
payments to creditors,

06/13/2018 GJG
_ answered questions.

11/02/2018 GJG

new docs provided. Explain chapter 13 process in

_ greater detail.

oat 112019 KFK Spoke with Honor cun re: status of case

0425/2019 KFK Does needed Hist emailed to client

04/26/2019 KFK “Documents needed email sent to client

05/05/2019 JAR

oso7/2019 KFK Call from client re: Foreclosure Notice received

0svos/204 9 JAR Call from Credit Acceptance

osit 0/2019 KFK Spoke with Credit Acceptance: re: status of case

05/12/2019 JAR Call to client Documents needed re shen sale.

Page 1 of 5

_nltial consultation, discuss chapters, answer questions -

“Call from Attorney ‘representing Citibank verifying that

Office Appt. with client, had questions r. re e fi fing 7 VS 513,

Off ice Appt. with client, discuss does 5 needed, review

Bring Back Appt. Client provided docs, reviewed them,

Review Foreclosure Notice, email client to call | in.

INVOICE

Invoice # 451
Date: 07/30/2021
Due On: 08/29/2021

0. 80 $220. 00

0. 20 “$125. 00

Quantity Rate ©. :

1 1.80 "$220. 00

Total

_ $176. 00°

$25.00

"$396.00

0.50 $220.00 $110.00

0 40 $220. 00.

~ $88.00

0.60 $220.00 $132.00

0. 20° $125, 00
0.20 $126. 00

0.30 $126. 00

0. 40 $126. 00

0. 20 $125, 00°

0.20 $125.00

$25.00

o. 20 $126. 00

$25.00
| $37. 50
$25, 00
$60. 00

0.20 $125.00

$25, 00

$25.00

$25.00
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 4 of 13

Invoice # 451 - 07/30/2021

05/14/2019 KFK Call to client: Recorded Morigage & Retirement Acct 0.30 $125.00 $37.50

 

statement needed

05/14/2019 JAR Petition Prep. Begin drafting schedules and statements. 1.40 $125.00 $175.00

05/18/2019 JAR Complete petition, draft CMI statement and SOFA, 1.60 $125.00 $200.00
email client re docs needed.

05/21/2019 JDM Review petition, make changes, draft plan, email client 0.80 $220.00 $176.00
for questions prior | to signing.

06/24/2019 GJG Signing Appt: Review docs client brought, amend 2.10 $220.00 $462.00
petition and schedules, answer “questions, re-dratt Plan.

"08/24/2019 “KFK Stop Garnishment Letter and Notice of Filing emailed to 0.20 $125. 00 "$25. 00
employer

05/28/2019 KF Drafted#fi led Payroll Order | 0.20 $126. 00. $25. 00

osra8i2019 KK Email to attorney | Te: stopping the forecosure sale 0. 20 $125, 00 - $25, 00

05/29/2019 KF Payroll Order emailed to o employer 0. 10 $125, 00 $12, 50

osio4i2019 JAR Client called 0. 20 $126. 00 $28. 00

06/04/2019 JAR Left vm for client, ‘shew was s concemed that the PO was 0.20 $125. 00 $25; 00
not for enough

06/08/201 9 JAR Client called: Lawsult paperwork 0.20 $126, 09 $25.00

06/05/2019 JAR Left vm for Barb Tsaturova re: the subpoena for docs 0.20 $126. 00 $25.00

06/08/2019. KFK Email and call with client to explain PO amount 0.20 $125.00 $25.00

06/07/201 9 KFK Client rec'd lawsuit/subpoena. Voicemail left for ‘creditor. 0.20 $125.00 $25.00
attorney regarding | Nofice of Filing

osvaaiz0t a “JAR Left vi vm n for Honor cu (269-983-6357 e ext. 9604) 0. 10 $125, 00 $12.50

06/25/201 9 KFK Left v vm n for Honor CU. Consent form rec'd from CU. vM. 0.20 $125. 00 $25.00
left for ollent Te: OK to © sign the form

06/26/2019 GJG Prep for 341, vattend, appear on the record, retum to 1.70 $220.00 $374.00

, office

07/13/2019 JDM Confirmation Prep Review trustee notes, draft amended 0.90 $275.00 $247.50
plan.

08/01/2019 JDM. Review c case e notes s from trustee. Review and respond 0.50 $275.00 $137.50

to Email from Tee's office re amendment and
‘Confirmation adjournment to 9- 10. Review client email
and respond.

os/14i2019 JDM Drafted Amended EF, 1 review trustee emai ‘email staf 0. 40 $275. 00 sto 0
oer 8/2019 AAR Cal client to update address. 0. 20 $126. 00 $25.00

 

oaro2i2019 JOM Review Conf. Notes, email contr re 2 stmts. 0. 30 $276. 00 $82.50

Page 2 of 5
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 5 of 13

Invoice # 451 - 07/30/2021

09/04/2019 JAR Left vm for Honor CU to send me another consent form 0.20 $125.00 $25.00

 

 

 

(the one they: sent me expired)
‘09/06/2019 KEK _ ‘Consent Fc Form drafted and emailed to client for Honor 0.20 $125.00 - "$25.00
(previous one expired)
09/09/2019 JOM Email confirmation with Tee that the adj hearing can -»=«0.20-« $275.00 $55.00
proceed
“09/10/2019 KFK Mortgage Mod Letter prepared &malled 0.20 $125.00 $26.00
09 4/201 19 JAR Loan Modificat cation Packet maited 9.20 $125.00 $26. 6.00
‘09/1 7/2019 “KFK Follow up emall to client re: : bank k statements So 0.19 - $125.00 00 7 sia. 50
09/17/2019 KFK i Email to cont following up on bank statornents needed 0.10 $125. 5.00 7 $12.50 |
“09/19/2019 KFK Followup up email to client re: bank statements — ot 10 - $125, 00 - $12, 50
04/14/2020 JAR _ "Client ¢ called, she wal be losing her job on 1124 “0.20 20 . $125.00 $25.00
01/16/2020 KFK a Emailed client re: re: Tee's lockbox adidress Oo 0.10 $1 25.00 | $12. 50
“01/16/2020 KFK Call from alien: Te: new w employment Bn 020° $125.00 - $25. 5.00
01/29/2020 GJG - Drafted/emailed stip to stop PO to Tee / ee 0.40 | $220, 1.00 | $88.00 60
“02/05/2020 KEK Emailed order terminating PO PO to 0 employer On 0. D410 $125.00 06 ~ $12 50
(02/05/2020 KFK Emad order terminating PO to employer =O] «$125.00 $12 50
06/23/2020 KFK _ Tee's MTD - arrears — 0.10. $125.00 $12.50

Emailed Client re re: a: the MTD

06/25/2020 GJG Case status review: Reviewed c case e ahead of phone 0.30 $220.00 $68.00
appointment to discuss trustee's motion to dismiss. Ran
plan calculation and prepared notes for options to
present | to alient.

06/25/2020 GJG Phone Appt: Met with debtor telephonically t to discuss. 6.40 $220.00 $88. 00
, options re trustee's motion to dismiss. Determined that
debtor may be eligible for CARES act relief, but was
hesitant to extend plan. Debtor to submit more pay
stubs so that we can see if there's room in the budget
fora higher payment to to be done | in 60.

“07/09/2020 GJG Phone Appt.: Budget review, talked about keeping 0.50 $220.00 $110.00
payment where it is and extending plan or increasing to
get done in 60. Chose the latter.

o7/09/2020 GJG Draft/File Documents: Draft schedules, ‘coversheet, and 1.10 $220.00 $242.00
plan amendment, email to debtor for signature/approval —

07/13/2020 GJG Draf/File Documents: Draft and fi le response to 0.30 $220.00 $66.00
trustee’ 's motion to dismiss

 

07/15/2020 KFK Phone call Ww alent to make sure she rec the plan 0.30 $125.00 $37.50

Page 3 of 5
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021

amendment and to respond to it right away

Her comp monitor is broken. She's getting a new one
tonight and will respond tonight or tomorrow to the

 

 

Page 6 of 13

invoice # 4514 - 07/30/2021

 

 

 

 

 

Page 4 of 5

emall
o7/1 5/2020 GJG Communicate with Trustee/Opp counsel: ‘Email to 6.30 $220. 00 $66.00
trustee to get hearing on motion to dismiss adjourned,
waiting on signed plan amendment back from debtor
os 712020 KiK Telephone: Nina Stravers called - Mp 0.20 $125.00 $25.00
08/31/2020 KEK Call to olient, she sent login info for TurboTax, but 1 0.30 $125.00 $37.50
don't see the 2019 returns. She is going to call
TurboTax and figure out what | is going on.
08/31/2020 KFK Emailed client re: 2019 taxes. The copy she provided 0.20 $125.00 $25.00
shows no wage income, which can't be correct, as we
have some 2018 pay stubs.
08/31/2020 “KFK Call from client re: 2019 taxes. The 2019 return i is 5 still 0.30 $125.00 $37. 50
showing Soi income. She j is going to contact TurboTax
09/18/2020 KFK Leftvm for client to see if she can speak with GIG 0.10 $125.00 $12.50
today.
‘0107/2020 ‘KFK Emailed olen for recent pay y stubs 0.10, $125, 00 $12. 50
‘0/14/2020 GG Review and respond to trustee email re ¢ MTD. 0 30 $220. 00 - $68. 00.
04/28/2021 “GIG Tax return review: Review 2020 tax returns and 0. 10 $220. 00 $22.00
compare to Schedule |. Delegate to KFK to set budget
review and gather | income docs from cllent.
04/29/2021 KFK Emailed client to schedule budget review based c on ntax 0.10 $125.00 $12.50
review
06/04/2021 JDM Review MTD and 2020 taxes, review emails. Make 0.40 $275.00 $110.00
notes to discuss on 6/10.
‘O6/t 412024 JDM Phone Appt: Discussed MTD, loan mod, taxes, see 0.50 $275.00 $137. 50
note.
06/22/2021 JDM Follow u up 5 email to client r re > oan modifice cation ‘and 0.20 $275, 00 $55.00
unemployment payments.
ov 112024 _ OM Email client re ‘Unemployment 0.20 $276, 00 $56. 00
07/30/2024 “JDM Draft temized statement, petition and related 0.70 $275. 00 $192. 50
documents.
Services Subtotal $5,323.00
Expenses
«Date oo oe Notes Quantity — “Rate o> Total.
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 7 of 13

Invoice # 451 - 07/30/2021

05/24/201 o Copies of Petition 75. 00 $0. 20 $15.00
| 07/30/2024 Coples of Fee Application Oe : 60, 00 . $0. 20 $12, 00
“0779072021. F Postage for Fee Application EE 16. 00 ; 80. Bt 87, 8S
sptsaninasteus nant tte sovaivtggsnsiuinuanlsunaee-tea “expenses oe . “Sa ss
“Time Keeper Ps “Position | ee 2 Quanitity Rate Total |
George J. George : Associate Attorney 7 11.6 $220.00 $2,552.00
Jeff Mapes Managing Partner 4.3 $275.00 $1,182.50
Jeff Mapes Managing Partner 0.8 $220.00 $176.00
Keaton Kolbe Non-Attomey 5.6 $125.00 $700.00
Kim Kolbe Non-Attorney 0.2 $125.00 $25.00
Jeff Radike  Non-Atterney 5.5 $125.00 $687.50
Subtetal $5,357.65
Total $5,357.65

Detailed Statement of Account

Current Invoice

invoice Number. == DueOn =~ Amount Due Payments Received Balance Due
451 08/29/2021 | $5,357.65 | $0.00 $5, 357. 65
sigs st nuttin envansannass ie esse estates ayes viii ede en cei ce titangaianansnse ts sae cnet outstanding oa ces 5 = eS

Total Amount Outstanding $5,357.65

Please make all amounts payable to: Law Office of Jeffrey Mapes

Please pay within 30 days.

Page 5 of 5
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 8 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Nina M. Stravers § 19-02310
§ HON. John T. Gregg
Debtor(s) § Filed: 5/24/2019

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

 

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $2123.00 | $34.65 $3,200.00

Ste. 305, Grand Rapids MI 49503

 

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(X) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(X) Allowance of the fees may delay payment to general unsecured creditors.

() Allowance of the fees should have no impact on the dividend to general unsecured creditors.
() Allowance of the fees will increase the plan length by __ months, fora total of___ months.
( ) Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptcy Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 7/30/2021 __/s/
Jeffrey D. Mapes, Attorney for the Debtor(s)

 
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 9 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Nina M. Stravers § 19-02310
§ HON. John T. Gregg
Debtor(s) § Filed: 5/24/2019

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. John T. Gregg
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
7/30/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT IS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of
Costs Advanced in this case be allowed in the amount of $2157.65. Fees requested and approved
in this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,200.00 0.00 9/11/2019

Leaving a balance of $2157.65 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT IS FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 406
Pleasantview Dr., Battle Creek, MI 49017; Chapter 13 Trustee, 99 Monroe Ave. NW, Ste. 601,
Grand Rapids MI 49503; U.S. Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI 49503;
and, Mapes Law Offices, Counsel for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids MI
49503.

END ORDER.
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 10 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Nina M. Stravers § 19-02310
§ HON. John T. Gregg
Debtor(s) § Filed: 5/24/2019

CERTIFICATE OF SERVICE
Document(s) Served:

1. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

3. Notice of & Opportunity to Object to Application for Additional Attorney
Fees and/or Recovery of Costs

4, Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

Person(s) Served:
1. See attached Creditor Matrix

The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address,

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 7/30/2021 /s/
Jeffrey D. Mapes
Mapes Law Offices
29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021

Label Matrix for local noticing
0646-1

Case 19-02310-jtg

Western District of Michigan
Grand Rapids

Fri Jul 30 12:38:47 EDT 2021

Barba aturova
PO Box 8
Hollang?Mr™49422-2878

  
  

152i Gy Road
affoo MI*49048-1666

PO Box 358 &
Cadillac MI 49601-0358

Capital One, N.A.

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

(p) CAVALRY PORTFOLIO SERVICES LLC
500 SUMMIT LAKE DR

STE 400 @
VALHALLA NY 10595-2322

Comenity tal/HSN
PO Box 18g530
Columbusgve 73218-2120

FNB,Omah,
1620 Street
Omaha 8197-0003

 

Hyundai Lease Titling Trust
PO Box 20825 %
Fountain Valley, CA 92728-0825

10th DiMrig Court
161 =, igan Ave
Battlegireek"HI 49014-4021

Barclays Bagk Delaware
PO B
Wilming¥o: 19899-8803

Borgegs Mealth Alliance
PO Bong? 3185

Chic 60677-0001
Capita

PO Box 3

Salt Lage CifeUT 84130-0281

Capit /Maurices
FO Box
Carol StreamIL 60197-4144

Citibank
PO Box
Sioux Fells’ep 57117-6497

Credit Acceptance
25505 W. 12 Mile Road Ste 3000
Southfield MI 48034-8331

First ard
PO Box 1
Omaha ME 66203-0332

Honor Credit Union
2920 Lakeview Ave a
Saint Joseph MI 49085-2317

Internal Revenge Service
Centraliz solvency Unit
PO Bex 734

Philadelphia, PA 19101-7346

Page 11 of 13

AT&T CORP

by American InfoSource as agent
4515 N Santa Fe Ave @
Oklahoma City, OK 73118-7901

   

Kotz Sangayge Wysocki P.C,
gadowWYillage Drive, Suite 100
49120-7833

 

Capital One Bank (USA), N.A.
4515 N Santa Fe Ave
Oklahoma City, OK 73118-7901

Cavalry ginvestgents, LLC
500 Summit$gke Drive, Ste 400
Valhalla, 595-2321

 

Credit 0 k
PO Box 9
Las Veag® NV $9193-8873

     

George Jaye Yceorge
Mapes Law #efices
29 Pearl gt. NaSte 305

Grand Rapids, MI 49503-3019

Honor Credit Union

C/O Andrew W. Barnes e

317 Center Street 2
South Haven, MI 49090-1314

JK Pork foligp Debit
3797 P m Drive
Hazelwo 3042-2429
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021

John D shaw
107 W Migfigan Ave.
Kalamazoo ME 49007-3956

Kotz Sanaste

12 Longne Village Drive
Ste 100

Niles ME 49120-7833

LVNY Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Mola eater Lansing
7220 Sofgtion Center
Chicagy ID&§0677-7002

 

(p) POR OMECOVERY ASSOCIATES LLC
PO BOX 410
NORFOLK 3542-1067

SECURIT & EXCHANGE COMM
RANKRUPIGy SECTION

175 WAQUACRGON BLVD.

SUITE 900

CHICAGO, IL 60604-2815

Nina M, Stravers
406 Pleasantview Dr. @
Battle Creek, MI 49017-4619

 

     

Michigan Dep
PO Box 307854 :
Lansing MI 48909-8285

& Treasury

Kia Mottyrs #tnance
PO Box 2
Fountai# Valley CA 92728-0829

LVNV in
55 Beattd, . Ste 110
Greenville SC 29601-5115

MI DEPT OF APREASURY

COLLE DIVISION/BANKRUPTCY
PO BOX 8

LANSING? MI 48909-7668

  

Michigan Depg
Tax Collec
Bankruptoyysetel
Treasury ‘Building

Lansing, MI 48922-0001

of Treasury

    
 

Northgtarggocation Svcs. LLC
4285 Ge St,
Buffal@ NY 14225-1543

Post Community CU/Visa
240 Cli et
Battle Cr 49014-5074

Sparrow H System
800 Reliab kway
Chicago IL"60686-0001

Syneb enny
PO Box
Orland® FL 32896-5007

gajus Tanick, PA
Minneapglis"4N 55401

Three Rivers Mealth
M1 SH arkway
Three Rive 49093-9306

  

Page 12 of 13

Kohl'g Cagftal One
PO Box ygi5
Milwaugée WI 53201-3115

LYNV Fendjgfq LLC
PO Box 7
Greenvidle ‘SC 29603-0497

 

Grand Rapids, MI 49503-3019

(p) STATE OF MgCHIGAN UNEMPLOYMENT INSURANCE
ATIN B. Y UNIT

3024 WG LVD

SUITE 12100

DETROIT ME 48202~6024

Oaklawn Group Remote
200 N Ma Street
MarshalleMI 49068-1143

Brett N.. Roggers
99 Monroegave NY, Ste 601
Grand ds HI 49503-2654

Spectr th
PO Box
Grand Rapids MI 49501-2207

Synchgsam/é Club
PO Box 005
OrlandO"FL 32896-0001

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021 8
Norfolk VA 23541-1021

UNITED STATES TRUSTEE

THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NW, SUITE 200R e
GRAND RAPIDS, MI 49503-2837
Case:19-02310-jtg Doc #:44 Filed: 07/30/2021 Page 13 of 13

Unifund CCR United States Attorney’s Offic (p) VEL FICE
10625 Techwoods Circle a 330 Tonia Ave, NW 1750 LEO ST NE
Cincinnati, OH 45242-2846 Ste. 501 @ GRAND MI 49505-5636

Grand Rapids MI 49503-2580

The preferred mailing address {p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.5.C, 342(£) and Fed.R.Bank,P. 2002 (g) (4).

  
 

Michigan Unggpyeyment Insurance Agency
aya Blvd,

Tax Office, uib

Detroit, MI 48202

 

   

Norfolk y ks

The following recipients may be/have been bypassed for notice due to an undeliverable (u} or duplicate (d) address,

(d) United

  
 
 

etegs Trustee End of Babel Matrix

The Ledyard & (ding, 2nd Floor Mailable recipients 62
125 Ottawa Ng sete 200R Bypassed recipients 1
Grand Rapidgy MI 49503-2837 Total 63
